I           Case 1:16-cv-08777-PGG Document 45 Filed 10/12/18 Page 1 of 1
              Case 1:16-cv-08777-PGG Document 42 Filed 10/03/18 Pa( e 1 of 1
                                                                   TEus=o==c==s=o==NY======::;,
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                              UNITED STATES DISTRICT COURT                          DOC#:_ _ _"7.1-~h--
                                                                                    DATE FILED: / t)/I 2,-// Y,
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


     TECHGURU CONSULTANTS, INC.                              Case No. l:16-cv-08777

     And                                                     JUDGE GARDEPHE

     ALEXANDER LITZ ,                                        MAGISTRATE JUDGE
         Plaintiffs,                                         FREEMAN

     v.                                                      MOTION TO WITHDRAW AS
                                                             COUNSEL FOR PLAINTIFFS
     TECH GURU, LLC

            Defendants.



           Joseph Lipari, hereby moves this Court under Local Civil Rule 1.4 to withdraw as

    counsel of record for plaintiffs. The grounds for this motion are set forth in the accompanying

    affidavit of Joseph Lipari.

    Dated: October 3, 2018



                                                     Respectfully submitted,

                                                     THE SULTZER LAW GROUP P.C.
                                                 By: Isl Joseph Lipari
                                                    Joseph Lipari, Esq.
                                                     14 Wall Street, 20th Floor
                                                    New York, NY 10005
                                                    Tel: (212) 618-1938
                                                    Fax: (888) 749-7747
                                                    Email: liparij@thesultzerlawgroup.com
              Ml::.r\110 1::.NDORSED                Attorneys for Plaintiffs

              Th~ Application is granted.
              SO ORDERED!


              Pau1lo•1IM
              ·ri~~~;i:, \q~c1,) Ll
                                  z1   .')(J
